CHARLES i. CLAIBOBHE, JUDGE.
On Motion to dismiss.
There was judgment herein against the defendant for One Hundred and Eighteen Dollars with legal interest from judicial demand (Hovember 19th, 1920) till paid. Defendant took a suspensive appeal. He furnished a hond for $200. Plaintiff moved in this Court to dismiss the appeal on the ground
"that the hond of appeal furnished is insufficient and illegal as to substance and form".
Article 0. P. 575 requires a hond
"for a sum exceeding by one-half the amount for which the judgment was given, if the same he for a specific sum".
^The bond furnished seems to meet the requirements of the law as to amount. Plaintiff has not favored us with a brief or an argument, and we fail to perceive in what particular the bond is illegal as to substance and form.
The motion to dismiss is denied.